BE IT REMEMBERED:

THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of Texas, begun and holden at Waco on the 1st day of January, 2016, present Chief Justice TOM GRAY and Justices REX D. DAVIS and AL SCOGGINS

In the cause

No. 10-16-00265-CV

IN RE SUNSET LOGISTICS, INC., JOHN GLIDEWELL, AND CHARLES AXMACHER

Original Proceeding

the following Judgment was entered on the 21[st] day of September, 2016:

"This cause came on to be heard on the motion of  Relators to dismiss the Petition for Writ of Mandamus, and the same being considered, because it is the opinion of the Court said motion should be granted; it is therefore ordered, adjudged and decreed that said motion be, and hereby is, granted.  It is further ordered, adjudged and decreed that the Petition for Writ of Mandamus be, and hereby is, dismissed.  It is further ordered that Relators Sunset Logistics, Inc., John Glidewell, and Charles Axmacher pay all costs in this behalf expended."

I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at the City of Waco, hereby certify that the foregoing is a true copy of the Judgment entered herein by this Court in the above entitled and numbered cause as appears of record in Minute Book 13, Page 911.

IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of said Court at Waco, this 21st day of September A.D. 2016.

SHARRI ROESSLER, CLERK
3040380-1206500
						By: ___________________________
							Nita Whitener, Deputy Clerk